831 F.2d 294
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William L. DEERING, Plaintiff-Appellant,v.Edward MEESE, Norman Carlson, United States ParoleCommission, William R. Story, Paul Helo, RayEssex, and Beverly Sharp, Defendants-Appellees.
No. 87-5473.
United States Court of Appeals, Sixth Circuit.
Oct. 19, 1987.

1
Before WELLFORD and RALPH B. GUY, Jr., Circuit Judges, and HIGGINS, District Judge.*

ORDER

2
Plaintiff filed a notice of appeal from a district court order which denied plaintiff's motion to disqualify opposing counsel.  This court must dismiss, as interlocutory, any appeal from denial of disqualification of opposing counsel brought under 28 U.S.C. Sec. 1291 (1976).    Melamed v. ITT Continental Baking Co., 592 F.2d 290, 295 (6th Cir.1979).


3
Accordingly, this appeal is dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable Thomas A. Higgins, U.S. District Judge for the Middle District of Tennessee, sitting by designation